TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00675-CV



                                   Jane Matyastik, Appellant

                                                 v.

                             The City of Cameron, Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
             NO. 30,923, HONORABLE ED MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jane Matyastik filed her notice of appeal on November 30, 2009. Matyastik also filed

a motion for extension of time to file her brief on May 17, 2010. This Court granted her request on

May 21, 2010. On June 29, 2010, Matyastik filed a second motion for extension of time to file her

brief, which this Court granted on the following day. When granting her request, this Court specified

that her brief was due on July 16, 2010. Matyastik did not file her brief by the deadline specified,

and on July 29, 2010, this Court sent her a notice that her brief was overdue and warned her that her

appeal may be dismissed for want of prosecution if “this Court does not receive a satisfactory

response to this notice on or before August 09, 2010.” To date, Matyastik has not filed a response

to our late-brief notice or an appellant’s brief. Accordingly, we dismiss this appeal for want of

prosecution. See Tex. R. App. P. 42.3.
                                           David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: September 14, 2010




                                              2